NO. 12-21-00092-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

TONY CHAVEZ,                                            §       APPEAL FROM THE 87TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

LISA GARRETT,
APPELLEE                                                §       ANDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Tony Chavez, acting pro se, appeals from a judgment
granting Lisa Garrett’s plea to the jurisdiction and dismissing Appellant’s lawsuit. 1 Pursuant to
Rule 32.1, Appellant’s docketing statement was due to have been filed at the time the appeal was
perfected, i.e., June 19, 2021. On June 21, this Court requested that Appellant file a docketing
statement within ten days if he had not already done so. Appellant did not file the docketing
statement as requested.
        On July 20, the Clerk of this Court issued a second notice advising Appellant that the
docketing statement was past due.             The notice further provided that unless the docketing
statement was filed on or before July 30, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3. The date for filing the docketing
statement has passed, and Appellant has not complied with the Court’s request.



          1
            The judgment was signed April 15, 2021, and Chavez filed his notice of appeal on June 19; thus, it was
untimely and filed outside the time for implying an extension. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997). But Chavez did file a response to the plea to the jurisdiction after the trial court’s
ruling. Because this motion could be construed as a motion for new trial, we decline to dismiss for want of
jurisdiction at this time.
         Because Appellant failed, after notice, to comply with Rule 32.1, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may dismiss appeal
because appellant failed to comply with a requirement of the appellate rules, a court order, or a
notice from the clerk requiring a response or other action within a specified time). All pending
motions are overruled as moot.
Opinion delivered August 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 18, 2021


                                         NO. 12-21-00092-CV


                                           TONY CHAVEZ,
                                              Appellant
                                                 V.
                                           LISA GARRETT,
                                               Appellee


                                 Appeal from the 87th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV201662-87)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.